Brown, J.
The libelants are the owners of the steam water-boat Groton, who claim $2,500 for salvage services rendered to the lighter O. M. Hitchcock, on the twenty-fifth of September, in extinguishing a fire which broke out in her cargo of cotton. The value of the lighter was $3,000. The cotton saved was worth $30,000. The Hitchcock had been lying at' Martin’s Stores, Brooklyn, and when the fire burst out she was towed into the East river by other vessels. The Croton came up unsolicited, and played upon the cotton for a certain time witli fresh water from her tanks; when this was exhausted she left.
There is great difference in the testimony as to the time during which the Groton played upon the fire. Her witnesses make it some two hours; but their testimony is upon estimates only. The specific data given by the persons on board the city fire-boat Patrol, which came up and played upon the fire after the Groton had left, show pretty certainly that the Groton could not have been in attendance more than an hour at most, and probably considerably less. There were three or four other tug-boats that were playing upon the Hitchcock at the same time with the Groton. The Groton was the third to go to her assistance.
All that can be said is that the Croton did what she could to check and subdue the fire by playing upon it until her fresh water was exhausted; that she then left the Hitchcock still attended by several other small tugs, and that the raging of the flames was kept subdued for the time being by all these tugs combined. The city boats, the Pa*778trol and the Havemeyer, came up not long after the Croton had left, while the other boats were still playing upon the Hitchcock, and by their powerful streams the fire was soon reduced,,to a smouldering condition, so that the boat could be taken to a pier and the cotton removed, and the fire thereby extinguished.
A claim for the extra compensation of salvage cannot be sustained, unless the service is successful. It was here successful, but not chiefly through the libelants’ services. Nevertheless, all the tugs that played on the fire before the Patrol and the Havemeyer arrived were of some service, and not an unimportant one, in checking the ■fire for the time being. The ultimate saving of cargo was due to the joint efforts of all. Had not the small tugs altogether kept the fire in check until, the Patrol arrived, it is not improbable that the Hitchcock would have been destroyed, and? the loss of the cotton much greater. As it was, the value of vessel and cargo saved was about $33,000. Still, I am forced to regard the services of the libelants as quite subordinate, and comparatively small in the whole work.
Upon all the testimony I think that $50 is a reasonable compensation for the slight salvage services rendered by the Croton. When the Croton left the Hitchcock the latter was still in the Bast river, and the cotton would have been mostly, if not wholly, lost but for the subsequent services of the other vessels. The salvage was due to the efforts of all from first to last. The libelants are entitled to a decree for $50, but without costs; which I withhold in consequence of the extravagance of the claim presented: